Citation Nr: 0740327	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a chronic disability of 
the lumbar spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran has reported military service from August 1994 to 
March 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  This case has been transferred to the RO in 
Pittsburgh, Pennsylvania.  


FINDING OF FACT

The veteran does not have a current diagnosis of a chronic 
disability of the lumbar spine.  


CONCLUSION OF LAW

A chronic disability involving the lumbar spine was not 
incurred in service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by a letter sent to the 
veteran in December 2003.  Moreover, because entitlement to 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided medical 
examination.  The Board notes that the veteran in the VA Form 
9, received in October 2005 referred to medical records 
pertaining to physical therapy that he received during 
service.  He indicated that the records were lost; however, 
the Board notes that these service medical records are 
contained in the claims file.  Further, the Board declines to 
remand for another examination as the veteran has not 
provided any evidence of a current diagnosed chronic 
disability of the low back.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for a chronic disability of 
the lumbar spine

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran claims to have a chronic disability of the lumbar 
spine.  The service medical records relate that he was seen 
on different occasions for low back complaints.  In general 
there was a history of a recent onset.  X-rays when conducted 
were interpreted as normal.  A strain was the typical 
diagnosis.  Significantly, however, the current record does 
not support a conclusion that the veteran has a current 
chronic disability of the lumbar spine.  Without proof of 
current disability, service connection cannot be granted.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  

In this regard, over the years the veteran has complained of 
lumbar spine pain; however, there are no diagnoses regarding 
a chronic disability of the lumbar spine.  He underwent QTC 
examination in December 2003 prior to his discharge from 
service and the examiner indicated that the lumbar spine was 
normal.  All of the diagnostic testing including X-rays were 
within normal limits.  While the veteran reports lumbar spine 
pain, such complaints are not the equivalent of a disability 
due to disease or injury.  A complaint of pain is not a 
disability due to disease or injury.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted").

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show a chronic disability 
of the lumbar spine or that relate a disability of the lumbar 
spine to military service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a chronic disability of the lumbar spine.


ORDER

Service connection for a chronic disability of the lumbar 
spine is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


